Citation Nr: 9914063	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  94-27 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Whether a timely notice of disagreement was submitted to 
the January 31, 1995 rating decision which assigned an 
effective date of July 27, 1988, for a total evaluation based 
on individual unemployability due to service-connected 
disabilities.

2.  Whether the January 31, 1995, rating decision was clearly 
and unmistakably erroneous in assigning an effective date of 
July 27, 1988, for total evaluation based on individual 
unemployability due to service-connected disabilities.



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which denied the benefits sought on appeal.  The 
veteran, who had active service from January 1980 to November 
1982, appealed those decisions to the BVA, and the case was 
referred to the Board for appellate review.

In February 1997 the Board remanded the issues of entitlement 
to an increased evaluation for hypertensive heart disease and 
whether there was clear and unmistakable error in a February 
1984 rating decision which denied service connection for 
generalized anxiety for the purpose of affording the veteran 
a hearing before the Board at the RO.  In August 1997 the 
veteran withdrew the issues then currently on appeal which 
effectively canceled her hearing request since there were no 
issues on appeal to the Board.  See 38 C.F.R. § 20.700(b) 
(1998).  The veteran has subsequently perfected appeals for 
the issues set forth on the title page of this decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  In February 1995 the veteran was notified of the January 
1995 rating decision which assigned an effective date of 
July 27, 1988, for a total evaluation based on individual 
unemployability due to service-connected disabilities.  

3.  A notice of disagreement pertaining to that decision was 
received by the RO in August 1997, more than one year after 
the February 1995 notice of the January 1995 rating decision.

4.  An informal claim for a total evaluation based on 
individual unemployability due to service-connected 
disabilities was received by the RO on July 27, 1988, and a 
formal claim for a total evaluation based on individual 
unemployability was received in August 1988, within one year 
of the informal claim.  

5.  The evidence that was of record at the time of the 
January 1995 rating decision did not demonstrate the veteran 
was unable to perform substantially gainful employment as a 
result of service-connected disabilities prior to July 27, 
1988. 

6.  The January 31, 1995, rating decision was consistent with 
and adequately supported by the evidence then of record.  



CONCLUSION OF LAW

1.  The requirements for a timely notice of disagreement to 
the January 31, 1995, rating decision have not been met.  
38 U.S.C.A. §§ 5107, 7105 (West 1991); 38 C.F.R. §§ 3.102, 
20.302 (1998).  

2.  The January 31, 1995 rating decision was not clearly and 
unmistakably erroneous in assigning July 27, 1988 as the 
effective date for a total evaluation based on individual 
unemployability due to service-connected disabilities. 
38 U.S.C.A. §§ 5101, 5110, 5107 (West 1991); 38 C.F.R. 
§ 3.102, 3.105, 3.151, 3.155, 3.400 (1994 & 1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Timely Notice of Disagreement

The veteran essentially contends that she submitted a timely 
notice of disagreement to the January 1995 rating decision 
which assigned July 27, 1988, as the effective date for a 
total evaluation based on individual unemployability due to 
service-connected disabilities.  However, a review of the 
record discloses no support for the veteran's contention.

A review of the record discloses that the veteran was 
notified of the January 31, 1995 rating decision and of her 
appellate rights by way of a letter dated February 6, 1995.  
In a VA Form 21-4138 (Statement in Support of Claim) received 
by the RO on August 18, 1997, the veteran expressed 
disagreement with the February 1995 letter which informed her 
of the effective date of the total evaluation for her 
service-connected disabilities.  She asserted in that 
statement that the effective date should be December 1, 1982, 
and indicated that she believed the notice of disagreement 
filed in her claim for clear and unmistakable error and 
failure to grant service connection for generalized anxiety 
disorder applied to her claim for a total evaluation.  
However, it appears that the notice of disagreement 
concerning the effective date for the grant of service 
connection for anxiety was filed in October 1994 prior to the 
January 1995 rating decision.  While the Board does 
acknowledge that a rating decision dated in March 1993 had 
originally granted a total evaluation based on individual 
unemployability, no reference to unemployability was made in 
the October 1994 statement.

Based on this evidence, the Board finds that the veteran did 
not file a timely notice of disagreement to the January 1995 
rating decision which assigned an effective date of July 27, 
1988, for the grant of a total evaluation based on individual 
unemployability.  In order to have been timely filed, a 
notice of disagreement must be filed within one year of the 
date of the notice of the decision.  See 38 C.F.R. 
§ 20.302(a).  In this case, the veteran was notified of the 
January 1995 rating decision and of her appellate rights by a 
letter dated in February 1995 and a notice of disagreement 
pertaining to that decision was not received until August 
1997, well beyond the one-year period for filing a notice of 
disagreement.  Accordingly, the August 1997 statement cannot 
be accepted as a notice of disagreement to the January 1995 
rating decision.


II.  Clear and Unmistakable Error

The veteran essentially contends that she has been totally 
disabled due to service-connected disabilities for a 
considerable period of time prior to the date in July 1988 
assigned by the January 1995 rating decision.  She maintains 
that the total evaluation should be assigned back to the date 
of her initial grant of service connection in 1982.  As such, 
she asserts that the January 1995 rating decision was clearly 
and unmistakably erroneous.  

The United States Court of Appeals for Veterans Claims 
(Court) has defined clear and unmistakable error as an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has also held that such error "must be based on the 
record and the law that existed at the time of the 
prior...decision."  Russell v. Principi, 3 Vet. App. 310, 314 
(1992).  The mere misinterpretation of facts does not 
constitute clear and unmistakable error.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  The error must be 
one that would have manifestly changed the outcome at the 
time that it was made.  See Kinnaman v. Derwinski, 4 Vet. 
App. 20, 26 (1993).  "It is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels a conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).  The January 1995 rating decision does not manifest 
such error.  Simply put, there was evidentiary support for 
the decision that the appellant was not totally disabled as a 
result of service-connected disabilities prior to the date of 
her claim.  

Under VA laws and regulations "a specific claim in the form 
prescribed by the Secretary...must be filed in order for 
benefits to be paid or furnished to any individual under the 
laws administered by the Secretary."  38 U.S.C.A. § 5101.  In 
this case, the appellant filed an informal claim for a total 
evaluation based on individual unemployability due to 
service-connected disabilities on July 27, 1988, and 
submitted a formal claim for that benefit in August 1988.  
The record contains no statement or correspondence from the 
veteran received by the RO prior to July 27, 1988, which can 
be construed as a request for a total evaluation.  In the 
absence of an earlier dated claim an effective date prior to 
the date of the receipt of the claim, could only be one year 
prior to the date of that claim, provided that the evidence 
demonstrated that the veteran was in fact totally disabled 
due to service-connected disabilities.  See 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  In addition, since 
this claim is based on an allegation of clear and 
unmistakable error, the evidence to be considered is the 
evidence that was before the RO at the time of the January 
1995 rating decision.  Thus, the August 1998 statement from a 
VA physician as to the veteran unemployability prior to July 
1988 cannot be considered in determining whether the January 
1995 rating decision contained clear and unmistakable error.  

The medical evidence included in the claims file that is 
contemporaneous with the July 1988 claim for total evaluation 
includes VA examinations, records of VA treatment, and 
private medical records.  Many of these records contain no 
opinion concerning the veteran's employability.  Reports of 
VA examinations completed in January 1984, note only that the 
degree of impairment due to her psychiatric diagnosis was 
judged to be mild.  Outpatient treatment records dated in 
1984 and the VA examination completed in March 1985 contained 
no assessment concerning the veteran's employability, nor do 
the private medical records dated in April 1987.  A record of 
a VA hospitalization of the veteran in February 1988 
concludes that upon hospital discharge the veteran was 
employable, but during a social and industrial survey, 
performed later in February 1988, it was indicated that the 
veteran seemed chronically unemployed and had been for many 
years due to her medical problems and that unless her medical 
problems stabilized, she would probably continue to have 
problems holding a job.  On the other hand, records of a VA 
hospitalization of the veteran in September 1988 indicated 
that her present occupation was that of a beautician and that 
her hypertension was not a contraindication towards 
employability, although the veteran thought it was.

The Board finds that the January 1995 rating decision, which 
assigned an effective date of July 27, 1988 based on the date 
of the veteran's claim for a total evaluation was consistent 
with and adequately supported by the evidence of record.  The 
medical evidence contemporaneous to her claim essentially 
only contained one suggestion that she was unemployable, but 
that opinion was contingent on the stabilization or lack of 
stabilization of the veteran's medical problems.  Compared to 
this, there were two hospital records that indicated that the 
veteran was in fact employable, and at the time of the 
September 1988 hospitalization, the veteran apparently was 
employed.  According, an effective date prior to July 27, 
1988 for a total evaluation based on individual 
unemployability due to service-connected disabilities is not 
warranted.

As a final note, to the extent that the statements of the 
appellant may be interpreted as a disagreement with the 
result reached in the January 31, 1995 rating action and with 
the evaluation of the evidence by VA at that time, the Board 
notes that merely to aver that clear and unmistakable error 
exists in a prior adjudication of a case is not legally 
sufficient to raise that issue.  Fugo, 6 Vet. App. at 43.  
Likewise, simply to claim clear and unmistakable error on the 
basis that previous adjudications had improperly weighed and 
evaluated the evidence "can never rise to the stringent 
definition of [clear and unmistakable error]."  Fugo, 6 Vet. 
App. at 44.  The fact that other interpretations of the 
evidence are arguably plausible is insufficient to establish 
clear and unmistakable error.


ORDER

A timely notice of disagreement not having been submitted to 
the January 31, 1995, rating decision, and the benefit sought 
on appeal is denied.  

The January 31, 1995, rating decision was not clearly and 
unmistakably erroneous in assigning an effective date of 
July 27, 1988, for a total evaluation based on individual 
unemployability due to service-connected disabilities, and 
the benefit sought on appeal is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 


